DETAILED ACTION
Allowable Subject Matter
	Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or suggest the subject matter of independent claims 1, 11 and 20. More specifically, the claims in the application are deemed to be directed to a nonobvious improvement over non-patent literature Spanner: Google’s Globally-Distributed Database and the disclosure of Pub. No.: US 20180219946 A1. The claims comprise a tentative timestamp for the transaction, wherein the tentative timestamp is computed using a value for a current time plus a variable corresponding to bounds of uncertainty of clocks in the distributed system and receiving a commit initialization for the transaction from the client outside of a lock-hold interval for the transaction.
Furthermore, the following are relevant prior art references made of record, but do not anticipate or obviate the claimed subject matter:
US 20120084273 A1
Pars. 4-6
Pre-commit time early lock release to reduce wait time

US 20140236913 A1
Par. 23
Decreasing wait times during locking


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED H HASAN/Primary Examiner, Art Unit 2154